DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, and 10 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O. Fukawatase, U.S. 2012/0126518 (“Fukawatase”) in view of Fukawatase et al. U.S. 2012/0229003 (“Fukawatase et al.”).  Fukawatase discloses a vehicle side airbag device (abstract) installed at a side section (abstract) on a vehicle width direction outer side of a seatback of a vehicle seat (abstract) configured to restrain an occupant (passenger), the vehicle side airbag device comprising: 
an inflator (paragraph [0013]) configured to generate gas in a vehicle side-on collision [0011]; 40
a side airbag [0012] including a waist chamber [0012] configured to inflate and deploy from a lower portion of the side section [0013] toward a side of a waist of the occupant [0013] on receiving a supply of gas [0020] from the inflator, and a head chamber [0022] configured to inflate and deploy from an upper face side of the side section [0023] toward a side of a head of the occupant [0024] on receiving a supply of gas [0050] from the inflator; and 
a duct (40) that extends along a vertical direction of the side airbag [0069] inside the side airbag, and is configured to guide gas from the inflator into the waist chamber and into the head chamber.  Fukawatase does not directly disclose using a three-point seatbelt.  Fukawatase et al. teaches using a three-point seatbelt [0005].  One of ordinary skill in the art at the time the invention was filed would find modifying Fukawatase such that it comprised the three-point seat belt in view of the teachings of Fukawatase et al. obvious so as to restrain the seated passenger [0006].
In reference to claims 5, 6, and 10 – 13, Fukawatase in view of Fukawatase et al. further discloses [[claim 5]] wherein a lower side ejection port (abstract) is formed at a lower end portion of the duct (abstract) so as to open into the waist chamber during inflation and deployment of the side airbag; 
[[claim 6]] wherein the lower side ejection port is set such that the entire lower side ejection port is positioned at the side of the waist of the occupant during inflation and deployment of the side airbag (fig. 1);
[[claim 10]] wherein the lower side ejection port of the duct is set so as to open toward a vehicle lower side (abstract) during inflation and deployment of the side airbag;
[[claim 11]] wherein: the inflator is fixed to a side frame of the seatback (abstract, [0090]); a connecting portion (38, 40) extending from the duct is connected to a gas ejection portion of the inflator (26A); and the duct extends along a height direction of the seatback further toward a vehicle front side (abstract) than the inflator during inflation and deployment of the side airbag (fig. 1);
[[claim 12]] wherein: the inflator is a cylinder-type inflator (26) arranged with an orientation {fig. 1) such that an axial direction of the inflator [0090] runs along the height direction of the seatback; and the connecting portion of the duct extends from a lower end portion side of the duct (fig. 1).  Fukawatase does not disclose the gas ejection portion provided at a lower end portion of the inflator.  Fukawatase et al. teaches a gas ejection portion (48) provided at a lower end portion of an inflator (Fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Fukawatase such that it comprised the gas ejection portion provided at a lower end portion of the inflator in view of the teachings of Fukawatase et al. as an obvious modification, interchangeable in the art, with predictable results of a directed gas flow with the direction of the inflator as well as the tubular diffuser.
In reference to claim 13, Fukawatase in view of Fukawatase et al. further discloses an occupant protection device (abstract) comprising: a vehicle seat (abstract, [0003]) including a seat cushion (fig. 1) and a seatback [0003]; a vehicle seatbelt device (as modified by Fukawatase et al.) including a three-point seatbelt (Fukawatase fig. 1) configured to restrain an occupant (passenger) in the vehicle seat; and the vehicle side airbag device installed at a side section [0003] at a vehicle width direction outer side of the seatback [0003].

Claim(s) 2 – 4 and 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase in view of Fukawatase et al. as applied to claim 1 above, and further in view of Shimizu et al. WO 2021/149576 (“Shimizu”).  Fukawatase as modified discloses an upper side ejection port (42) is formed at an upper end portion of the duct (fig. 1) so as to open into the head chamber, but is silent to the relationship of the shoulder belt.  Shimizu teaches an upper end of the duct to open further toward the head of the occupant than a shoulder belt of the seatbelt during inflation and deployment of the side airbag (fig. 4B).  One of ordinary skill in the art at the time the invention was filed would find modifying Fukawatase in view of Fukawatase et al. such that it comprised the duct to open further toward the head of the occupant than a shoulder belt of the seatbelt in view of the teachings of Shimizu obvious so as to sufficiently protect the occupant’s head between the shoulder belt, where the prior technology had the cushion too far from the occupant to exert restraint performance (BACKGROUND ART). 
In reference to claims 3, 4, and 7 – 9, Fukawatase as modified further discloses [[claim 3]] the upper side ejection port of the duct is set so as to open at a space between a side face of a headrest of the vehicle seat (Shimizu ,fig. 4B), the shoulder belt, and an upper end portion of the side section (18) during inflation and deployment of the side airbag;
[[claim 4]] wherein the upper side ejection port of the duct is set so as to be positioned adjacent to a stay of a headrest (fig. 4B) during inflation and deployment of the side airbag.
In reference to claim 7, Fukawatase in view of Fukawatase et al. does not directly disclose the folded state.  Shimizu teaches the side airbag is housed inside the side section in a folded state (fig. 8); and in a housed state of the side airbag (abstract), a location (fig. 8) including the head chamber extends from a shoulder part of the seatback (14) toward a headrest (4).  One of ordinary skill in the art at the time the invention was filed would find modifying Fukawatase as modified such that it comprised the housing of the airbag obvious so as to fold and house the airbag in a compact manner near the occupant and desired location within the vehicle [0008].
In reference to claims 8 and 9, Fukawatase in view of Fukawatase et al. and Shimizu further discloses [[claim 8]] the duct is arranged so as to bend at a height of the shoulder part of the seatback (Fukawatase fig. 1) during inflation and deployment of the side airbag; and a cross-section area of a location of the duct (42) further toward an upper end side (48A) than a location of the bend (fig. 5) is set smaller than a cross-section area of a location of the duct (48B) further toward a lower end side than the location of the bend (fig. 5); and
[[claim 9]] wherein the upper side ejection port of the duct is set so as to open obliquely toward a vehicle upper-front side (fig. 11) during inflation and deployment of the side airbag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614